Case 2:20-cv-02580-ODW-AS Document 94 Filed 08/28/20 Page 1 of 12 Page ID #:1121



    1 Baruch C. Cohen, Esq. (SBN 159455)
      LAW OFFICE OF BARUCH C. COHEN
    2       A Professional Law Corporation
      4929 Wilshire Boulevard, Suite 940
    3 Los Angeles, California 90010
      (323) 937-4501 Fax (888) 316-6107
    4 e-mail: baruchcohen@baruchcohenesq.com

    5 Attorney for Defendants/Third-Party Plaintiffs PETER VOUTSAS aka PETER
      MARCO aka PETER VOUTSAS, aka PETER MARCO EXTRAORDINARY JEWELS
    6 OF BEVERLY HILLS, dba PETER MARCO LLC

    7
                          IN THE UNITED STATES DISTRICT COURT
    8
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9

   10
         DAVID ROVINSKY LLC, a                    USDC # 2:20-cv-02580-ODW-AS
   11    Delaware limited liability company,
                                                  Judge: Hon. Otis D. Wright II
   12                     Plaintiff,

   13    PETER VOUTSAS aka PETER                  FOURTH SUPPLEMENTAL
         MARCO aka PETER VOUTSAS, aka             DECLARATION OF BARUCH C.
   14    PETER MARCO                              COHEN REGARDING THIRD-
         EXTRAORDINARY                            PARTY DEFENDANTS’ MOTION
   15    JEWELS OF BEVERLY HILLS, dba             FOR STAY OF PROCEEDINGS
         PETER MARCO LLC,
   16
             Defendants/Third-Party Plaintiffs,   [Concurrently filed with Request for
   17                                             Judicial Notice]
         vs.
   18
         JONA S. RECHNITZ, an individual;         Date: [Taken off Calendar]
   19    RACHEL RECHNITZ, an individual;          Time:
         LEVIN PRADO aka LEVON                    Courtroom: 5D
   20    PRADO, an individual,

   21          Third-Party Defendants.

   22

   23             Third-Party Plaintiffs PETER VOUTSAS aka PETER MARCO aka PETER

   24   VOUTSAS, aka PETER MARCO EXTRAORDINARY JEWELS OF BEVERLY

   25   HILLS, dba PETER MARCO LLC (“Marco”), hereby submits this Fourth

   26   Supplemental Declaration of Baruch C. Cohen Regarding Third-party Plaintiffs’

   27   Third-Party Defendants’ Motion for Stay of Proceedings.

   28

        8/28-11:31am
Case 2:20-cv-02580-ODW-AS Document 94 Filed 08/28/20 Page 2 of 12 Page ID #:1122



    1 DATED:           August 28, 2020   LAW OFFICE OF BARUCH C. COHEN
                                         A Professional Law Corporation
    2
                                         By      /s/ Baruch C. Cohen
    3                                          Baruch C. Cohen, Esq.
                                         Attorney for Defendants/Third-Party
    4                                    Plaintiffs PETER VOUTSAS aka PETER
                                         MARCO aka PETER VOUTSAS, aka PETER
    5                                    MARCO EXTRAORDINARY JEWELS OF
                                         BEVERLY HILLS, dba PETER MARCO LLC
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        8/28-11:31am
                                           -2-
Case 2:20-cv-02580-ODW-AS Document 94 Filed 08/28/20 Page 3 of 12 Page ID #:1123



    1                  SUPPLEMENTAL DECLARATION OF BARUCH COHEN
    2             I, BARUCH C. COHEN, declare and state as follows:
    3 1.          The facts stated below are true and correct to the best of my personal
    4             knowledge and if called upon to testify to them, I could and would
    5             competently do so.
    6 2.          I am a member in good standing and eligible to practice before the following
    7             courts: California State Supreme Court; United States Court of Appeals -
    8             Ninth Circuit; Bankruptcy Appellate Panel; United States District Courts:
    9             Central District of California; Eastern District of California; Northern District
   10             of California; and Southern District of California.
   11 3.          I am the principal shareholder and President of The Law Office of Baruch C.
   12             Cohen, a Professional Law Corporation, located at 4929 Wilshire Boulevard,
   13             Suite 940, Los Angeles, California 90010.
   14 4.          I proudly represent Defendants/Third-Party Plaintiffs PETER VOUTSAS aka
   15             PETER MARCO aka PETER VOUTSAS, aka PETER MARCO
   16             EXTRAORDINARY JEWELS OF BEVERLY HILLS, dba PETER MARCO
   17             LLC.
   18 5.          This Fourth Supplemental Declaration is in support of Marco’s opposition to
   19             THIRD-PARTY DEFENDANTS’ MOTION FOR STAY OF
   20             PROCEEDINGS.
   21 6.          On 8-27-2020, Rechnitz filed Third-party Defendants Jona S. Rechnitz and
   22             Rachel Rechnitz’s Request for Leave to File Request for Judicial Notice in
   23             Support of Motion for Stay of Proceedings [Doc-92], attaching a Motion for a
   24             Limited Stay of Discovery in the matter, In Re Jadelle Jewelry and Diamonds,
   25             LLC, United States Bankruptcy Court, Central District of California, Case No.
   26             2:20-bk-13530-BR (the “Government’s Motion”).
   27 7.          According to Rechnitz’s Request for Leave, the Government’s Motion, which
   28

        8/28-11:31am
                                                      -3-
Case 2:20-cv-02580-ODW-AS Document 94 Filed 08/28/20 Page 4 of 12 Page ID #:1124



    1             seeks a limited stay of discovery in the bankruptcy proceedings involving
    2             Jadelle Jewelry and Diamonds LLC (“Jadelle”), “directly supports the
    3             Rechnitz Defendants’ request for a stay of the claims brought in this action by
    4             Defendants/Third-Party Plaintiffs Peter Voutsas aka Peter Marco aka Peter
    5             Marco Extraordinary Jewels of Beverly Hills, dba Peter Marco LLC (“Peter
    6             Marco”) because it establishes, beyond question, that the Government has an
    7             ongoing criminal investigation relating to Jadelle, the Rechnitz Defendants’
    8             jewelry business, that is also the subject of the claims asserted against
    9             Rechnitz Defendants by Peter Marco.”
   10 8.          Actually, Rechnitz’s Request for Leave blurs two issues: (1) criminal
   11             investigation into Rechnitz’s criminal behavior; & (2) criminal investigation
   12             into Jadelle’s criminal behavior. The two are not the same. Rechnitz’s motion
   13             for a stay in this case, was predicated on the notion that a criminal
   14             investigation was pending into his criminal affairs. However, a careful read of
   15             the Government’s Motion reveals that a criminal investigation is pending into
   16             Jadelle (and not necessarily Rechnitz). Jadelle is not a defendant in this case.
   17 9.          Indeed, within minutes of the Government’s Motion appearing on ECF Pacer
   18             (Thu, Aug 27, 2020 at 11:51 AM), the NY Daily News published a story (at
   19             AUG 27, 2020 AT 2:07 PM) entitled: “Jona Rechnitz not a target of federal
   20             investigation in Los Angeles, but apparent victim of diamond heist: feds.”1
   21             The article continues: “Prosecutors do not consider Rechnitz a target of the
   22             investigation, a separate letter viewed by the Daily News shows.”
   23 10.         The serendipitous timing of the Government’s Motion and the Daily News
   24             article suggests that Rechnitz fed the newspaper the news that he is not the
   25             target of federal investigation in Los Angeles.
   26

   27             1
                https://www.nydailynews.com/new-york/ny-jona-rechnitz-diamond-heist-20200827-qihzn
   28   rtrunholloxejwknoj27u-story.html

        8/28-11:31am
                                                      -4-
Case 2:20-cv-02580-ODW-AS Document 94 Filed 08/28/20 Page 5 of 12 Page ID #:1125



    1             I declare under penalty of perjury under the laws of the State of California that
    2 the foregoing is true and correct.

    3             Executed August 28, 2020, at Los Angeles, California.
    4
                                                           By   /s/ Baruch C. Cohen
    5                                                            Baruch C. Cohen
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        8/28-11:31am
                                                     -5-
8/27/2020
        Case    2:20-cv-02580-ODW-ASJonaDocument
                                        Rechnitz sentenced
                                                      94 toFiled
                                                            10 months in prison - New
                                                                  08/28/20            York Daily
                                                                                   Page    6 ofNews
                                                                                                 12 Page ID #:1126
                                                                                               LABOR DAY SALE                   LOG IN
       S EC TIO N S
                                                                                          Unlimited Access: 3 mths/$1



    Kimberly Guilfoyle’s relatives                             Mother, adult son charged                                Kenosha shooting v
    in Ireland watched ‘that                                   with incest after his wife                               identi ed, remembe
    lunatic on the telly’ — report                             catches them having sex                                  ’sweet,’ ‘loving’ guy



                                                                   ADVERTISEMENT




          N EW YOR K




        Crooked Mayor de Blasio donor Jona
        Rechnitz sentenced to 10 months
                                                     By STEPHEN REX BROWN
                                               NEW YORK DAILY NEWS | DEC 19, 2019




                                           LABOR DAY SALE
         TRUSTED NEWS
                                           Try 3 months for only $1

                                                                                                  SAVE NOW
https://www.nydailynews.com/new-york/ny-jona-rechnitz-sentencing-20191219-rdtiapmqtrg5bgt5rv4ewru6a4-story.html                          1/9
8/27/2020
        Case    2:20-cv-02580-ODW-ASJonaDocument
                                        Rechnitz sentenced
                                                      94 toFiled
                                                            10 months in prison - New
                                                                  08/28/20            York Daily
                                                                                   Page    7 ofNews
                                                                                                 12 Page ID #:1127
                                                                                                  SAVE NOW




        Jonah Rechnitz leaves Manhattan federal court Thursday, Dec. 19, 2019 in Manhattan, New York. (Barry Williams/for
        New York Daily News)




        Jona Rechnitz, a wannabe big shot whose corruption schemes imperiled Mayor de
        Blasio’s administration, was sentenced to only 10 months Thursday thanks to his
        cooperation with federal prosecutors.


        Rechnitz, who pleaded guilty to conspiracy to commit honest services fraud and turned
        state’s evidence in 2016, shook his head in disbelief and put his head on the table when
        sentence was imposed. He’ll serve half of his sentence in home con nement. He also
        must pay $10 million back to the Correction Of cers’ Benevolent Association, which was
        a victim of his bribery.

                                                                                                                  Ads by Teads




                                           LABOR DAY SALE
         TRUSTED NEWS
                                           Try 3 months for only $1

                                                                                                  SAVE NOW
https://www.nydailynews.com/new-york/ny-jona-rechnitz-sentencing-20191219-rdtiapmqtrg5bgt5rv4ewru6a4-story.html                  2/9
8/27/2020
        Case    2:20-cv-02580-ODW-ASJonaDocument
                                        Rechnitz sentenced
                                                      94 toFiled
                                                            10 months in prison - New
                                                                  08/28/20            York Daily
                                                                                   Page    8 ofNews
                                                                                                 12 Page ID #:1128
                                                                                                  SAVE NOW




                                                                   ADVERTISEMENT




        “He cheapens people. He works on their insecurities. He works on their desires for
        material possessions. He diminishes people,” Judge Alvin Hellerstein said of the
        notoriously crooked businessman.


        Rechnitz’s belief he could bribe his way into the highest levels of local government
        resulted in the conviction of one of the city’s most powerful labor leaders, jails union
        boss Norman Seabrook. Rechnitz also took the stand against his former friend and
        fellow cop-briber, Jeremy Reichberg, creating upheaval in the upper ranks of the NYPD.




        Rechnitz further testi ed he bought special access to City Hall by donating $100,000 to
        de Blasio’s favorite causes. The feds conducted a probe into de Blasio’s fundraising
                                           LABOR DAY SALE
        practices
        TRUSTED   that ended without charges being brought — though prosecutors said that was
                    NEWS
                                           Try 3 months for only $1

                                                                                                  SAVE NOW
https://www.nydailynews.com/new-york/ny-jona-rechnitz-sentencing-20191219-rdtiapmqtrg5bgt5rv4ewru6a4-story.html      3/9
8/27/2020
        Case    2:20-cv-02580-ODW-ASJonaDocument
                                        Rechnitz sentenced
                                                      94 toFiled
                                                            10 months in prison - New
                                                                  08/28/20            York Daily
                                                                                   Page    9 ofNews
                                                                                                 12 Page ID #:1129
                                                                                                  SAVE NOW
        in large part due to a Supreme Court ruling that rede ned the legal elements of
        corruption.




             Video shows crooked Mayor de Blasio donor Jona Rechnitz at a party with Kim
             Kardashian. Rechnitz, who has claimed he's a social pariah, said he was merely at the
             party promoting his new business selling jewelry to celebrities.



        Assistant U.S. Attorney Martin Bell said Rechnitz’s cooperation had been vital to the
        probe, which uncovered information that received a “public and I would say healthy
        airing.” The crooked businessman provided “historic” and “extraordinary” cooperation,
        the prosecutor said.

                                                                                                                  Ads by Teads




                                           LABOR DAY SALE
         TRUSTED NEWS
                                           Try 3 months for only $1

                                                                                                  SAVE NOW
https://www.nydailynews.com/new-york/ny-jona-rechnitz-sentencing-20191219-rdtiapmqtrg5bgt5rv4ewru6a4-story.html                  4/9
8/27/2020
       Case    2:20-cv-02580-ODW-ASJonaDocument
                                        Rechnitz sentenced
                                                     94 toFiled
                                                           10 months in prison - New
                                                                08/28/20         PageYork10
                                                                                         Daily
                                                                                             ofNews
                                                                                                12 Page ID #:1130
                                                                                                  SAVE NOW




        Rechnitz paid a $60,000 bribe to Seabrook in exchange for a $20 million union
        investment into a doomed hedge fund, Platinum Partners. The founder of that fund,
        Murray Huberfeld, was sentenced to 2 1/2 years and ordered to pay the union $7 million.


        All told, Rechnitz testi ed in three trials, met with prosecutors more than 80 times and
        had a role in the convictions of 15 people.


        [More New York] Jona Rechnitz not a target of federal investigation in Los
        Angeles, but apparent victim of diamond heist: feds »


        Prior to learning his fate, Rechnitz begged for mercy.


        He said he’d rst erred in his twenties when he was consumed with a desire to make a
        name for himself in the real estate industry.



                           Breaking News Newsletter
                           As it happens


                           Get updates on the coronavirus pandemic and other news as it happens with our free
                           breaking news email alerts.


                ENTER YOUR EMAIL ADDRESS




        “My ego was big and I so badly wanted to impress these people,” he said.


             MOST READ



             Kimberly Guilfoyle’s relatives in Ireland watched ‘that lunatic on the telly’ — report


                                           LABOR DAY SALE
         TRUSTED NEWS
                                           Try 3 months for only $1
             Mother, adult son charged with incest after his wife catches them having sex
                                                                                                  SAVE NOW
https://www.nydailynews.com/new-york/ny-jona-rechnitz-sentencing-20191219-rdtiapmqtrg5bgt5rv4ewru6a4-story.html     5/9
8/27/2020
       Case    2:20-cv-02580-ODW-ASJonaDocument
                                        Rechnitz sentenced
                                                     94 toFiled
                                                           10 months in prison - New
                                                                08/28/20         PageYork11
                                                                                         Daily
                                                                                             ofNews
                                                                                                12 Page ID #:1131
                                                                                                  SAVE NOW



             Kenosha shooting victims identi ed, remembered as ’sweet,’ ‘loving’ guys




        “I’ve been a real fraud to God."




        He sought to explain a video that showed him and Kim Kardashian at a party in Los
        Angeles. Rechnitz, who has claimed he’s a social pariah, said the video simply showed
        him pursuing his new business of selling jewelry to celebrities.


        “I’m persona non grata in New York City,” he said.


        Attorney John Meringolo who is representing Reichberg and previously represented an
        NYPD Deputy Inspector acquitted of accepting bribes, said the government wouldn’t
        have had any evidence against Rechnitz if he hadn’t spilled his guts.


        [More New York] ‘Work with us’: NYC restaurant, bar owners urge reopening of
        indoor dining »

        “He should have kept his mouth shut and he wouldn’t have done a day in prison,”
        Meringolo said.

      Topics: Jona   Rechnitz, Mayor de Blasio




                      Stephen Rex Brown
                      New York Daily News



                      Stephen Rex Brown covers New York courts and criminal justice issues, with a focus on
                      Manhattan Federal Court and Manhattan Supreme Court.

                                           LABOR DAY SALE
         TRUSTED NEWS
                                           Try 3 months for only $1

                                                                                                  SAVE NOW
https://www.nydailynews.com/new-york/ny-jona-rechnitz-sentencing-20191219-rdtiapmqtrg5bgt5rv4ewru6a4-story.html     6/9
Case 2:20-cv-02580-ODW-AS Document 94 Filed 08/28/20 Page 12 of 12 Page ID #:1132



    1                                CERTIFICATE OF SERVICE
    2       I declare that I am a citizen of the United States and I am a resident and
      employed in Los Angeles, California; that my business address is 4929 Wilshire
    3 Boulevard, Suite 940, Los Angeles, California 90010; that I am over the age of 18
      and not a party to the above-entitled action.
    4
                  I am employed by a member of the United States District Court for the Central
    5 District of California, and at whose direction I caused service of the foregoing
        document entitled FOURTH SUPPLEMENTAL DECLARATION OF
    6 BARUCH C. COHEN REGARDING THIRD-PARTY DEFENDANTS’
        MOTION FOR STAY OF PROCEEDINGS on all interested parties in this action
    7 by the method indicated below at the address stated below:

    8 Marc S. Williams, Esq.
        Cohen Williams, LLP
    9 724 South Spring Street, 9th Floor
        Los Angeles, CA 90014
   10 Email: mwilliams@cohen-williams.com
        Attorney for Third-Party Defendants Jona S. & Rachel Rechnitz
   11
        Benjamin Kiss, Esq.
   12 Fischer, Zisblatt & Kiss
        1901 Avenue of the Stars, Suite 1100
   13 Los Angeles, CA 90067
        Email: kisslaw@aol.com
   14 Attorney for Third-Party Defendant Levin Prado aka Levon Prado

   15 Stephen G. Larson, Esq.
        Hilary Potashner, Esq.
   16 Jen C. Won, Esq.
        LARSON O’BRIEN LLP
   17 555 Flower St #4400
        Los Angeles, CA 90071
   18 Email: slarson@larsonllp.com
        Email: hpotashner@larsonllp.com
   19 Email: jwon@larsonllp.com
        Attorneys for Plaintiff, David Rovinsky LLC
   20

   21 [X]         BY ELECTRONIC TRANSMISSION: by electronically filing the
                  foregoing with the Clerk of the District Court using its CM/ECF System
   22             pursuant to the Electronic Case Filing provision of the United States District
                  Court General Order and the E-Government Act of 2002, which electronically
   23             notifies all parties in this case. A pdf version of this document was also
                  transmitted to counsel via electronic mail at the mail address indicated above.
   24
                  I declare under penalty of perjury under the laws of the United States of
   25 America that the foregoing is true and correct. Executed on August 28, 2020 at Los
        Angeles, California.
   26
        By: /s/ Baruch C. Cohen
   27       Baruch C. Cohen
   28

        8/28-11:31am
                                                     -6-
